Citation Nr: 9933597	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia or post traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served in active service from December 1985 to 
June 1988.  This case comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefits sought on appeal.  

The claim was remanded by the Board in February 1997.  The 
remand directed that Social Security Administration records 
referenced in the veteran's statements of record be obtained, 
and directed that the veteran be notified of the types of 
evidence which would serve to well-ground his claim.  Those 
actions were accomplished, and the claim returns to the 
Board.


FINDING OF FACT

There is no competent medical evidence of a nexus, or 
linking, between the veteran's current psychiatric disorder 
and his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include schizophrenia or PTSD, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he first became nervous, and began 
having nerve spells, in service.  He contends that he is 
entitled to service connection for a psychiatric disorder 
since that disorder was first manifest in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as in the case of 
psychoses manifested to a degree of 10 percent within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.303, 
3.307, 3.309 (1999).  Furthermore, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

Where there is a claim for service connection for PTSD, if 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999).  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
However, in this case, there is no evidence or allegation 
that the veteran served in combat or was awarded any award or 
decoration based on combat service.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Gober, 126 F.3d 1464, 1468-
70 (Fed. Cir. 1997).  In determining whether a claim is well 
grounded, the truthfulness of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records are negative for complaints of or evaluations 
for any psychiatric symptomatology.  In addition, the post-
service medical evidence includes medical records from Boston 
Health Care for the Homeless dated from December 1992 to 
August 1993 which show the veteran was diagnosed with 
schizophrenia and anxiety/depression.  And, medical records 
from the Massachusetts Mental Health Center dated from 
September 1993 to December 1993 indicate the veteran was 
examined and treated for schizophrenia, undifferentiated 
type.

Furthermore, records from the Social Security Administration 
(SSA) indicate the veteran is currently receiving SSA 
benefits based on disability due to paranoid schizophrenia 
and other functional disorders.  As well, the SSA records 
include copies of medical records from various health care 
providers, including duplicate records from Boston Health 
Care for the Homeless and Massachusetts Mental Health Center, 
describe treatment the veteran received for his psychiatric 
symptomatology beginning in 1993.  Specifically, the SSA 
records include a report of a November 1993 examination for 
SSA purposes from Robert Sharpley, M.D.  At that examination, 
the veteran reported that his psychiatric symptomatology 
first became manifest in 1988 after his discharge from the 
service.  No further comments in this respect were made by 
Dr. Sharpley.  

The medical records received from the SSA are devoid of 
evidence that the veteran's psychotic disorder was diagnosed 
within one year following his service discharge.  The SSA 
records are likewise devoid of evidence or opinion linking 
the veteran's schizophrenia to his service, although at least 
Dr. Sharpley's report reflects the veteran's report that his 
symptoms were manifested "in 1988."  As well, none of these 
medical records diagnose the veteran with PTSD.  

However, the Board notes that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute medical evidence of a nexus between service and a 
claimed disorder.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The notations of the veteran's reports as to his 
beliefs regarding when his symptoms were first manifested, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current headaches and service.

Lastly, the claims file includes various written statements 
from the veteran indicating he had nervous episodes with 
sweating and shaking during his service, and had difficulties 
with his sleep.  As well, he indicates he feels his 
schizophrenia began during his service, and was brought on by 
the constant stresses of military life.  The veteran's 
statements are the only evidence of record which link his 
current psychiatric symptomatology to his service.  

The Board took into considerations the various statements by 
the veteran tending to link his current claimed disorder to 
his period of service.  However, while the Board acknowledges 
the sincerity of these statements, the Board notes that the 
veteran is a layperson and, as such, is not qualified to 
offer a medical opinion regarding the existence of a 
disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that links a 
current psychiatric disorder, to include schizophrenia and 
PTSD, to the veteran's period of service.  Specifically, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between his current diagnosed psychiatric disorders, 
including schizophrenia, and his period of service.  In 
addition, the veteran has failed to show the existence of a 
diagnosis of PTSD so as to constitute a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In addition, the Board notes that the earliest evidence of 
record showing that the veteran was diagnosed with 
anxiety/depression and/or schizophrenia is contained in the 
records from Boston Health Care for the Homeless dated from 
December 1992 to August 1993.  These records begin more than 
three years after the veteran's discharge from service.  
Therefore, the records establish that veteran is not entitled 
to service connection on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a psychiatric disorder, 
to include schizophrenia and PTSD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991). 

In the absence of evidence which would well ground the claim 
of service connection, VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim, and thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

Moreover, the Board notes that, in a statement submitted in 
April 1995, the veteran argued that it was "unrealistic" to 
require that the veteran submit service medical records or 
other clinical records reflecting that he had symptoms in 
service or was treated for a psychiatric disorder within one 
year following service, in order to establish service 
connection.  As the veteran acknowledges that such evidence 
is not available, it would be fruitless to further attempt to 
develop this claim.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
schizophrenia and PTSD, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

